         Case 1:94-cr-00313-CSH Document 898 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
UNITED STATES OF AMERICA            )
                                     )
            – against –             )                                 94 Cr. 313 (CSH)
                                    )
ANGEL PADILLA,                      )                                  JUNE 2, 2020
                                    )
            Defendant.               )
____________________________________)

                       MEMORANDUM AND ORDER

HAIGHT, Senior District Judge:

       Defendant Angel Padilla, currently serving the sentence imposed by this Court in the

captioned case following Padillla’s conviction in 1995 by jury trial, has filed a motion for habeas

corpus relief under 28 U.S.C. § 2255. Padilla asks the Court to vacate his convictions and

sentences under several counts of conviction charging him with violating the firearms statute, 18

U.S.C. § 924(c), and to resentence him on the remaining counts.

       Padilla bases this motion principally upon Davis v. United States, 137 S. Ct. 1170 (2017),

which held that certain provisions in § 924(c) were unconstitutional. Davis has retroactive effect,

thus enabling Padilla to claim the benefit of its ruling.

            Padilla is represented on the motion by the Federal Defenders of New York. The

United States Attorney for this District represents the Government.

       The Court has reviewed Padilla’s motion and the brief of counsel supporting it. The Court

neither expresses nor intimates any present opinion with respect to the merits of the motion. If

the Government decides to oppose Padilla’s motion, it is directed to file its opposing papers not

later than June 24, 2020. Padilla may, if so advised, file reply papers not later than July 3, 2020.

                                                  1
          Case 1:94-cr-00313-CSH Document 898 Filed 06/02/20 Page 2 of 2



The Court will then regard the motion as fully briefed.

            If the Court desires oral argument, counsel will be advised by Chambers.         If

necessary, a hearing for oral argument can be conducted by telephone conference.

         It is SO ORDERED.

Dated:    New Haven, Connecticut
          June 2, 2020




                                                    s /CHARLES S. HAIGHT, JR.
                                                       CHARLES S. HAIGHT, JR.
                                                       Senior United States District Judge




                                                2
